DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed September 27th, 2021, have been fully considered but they are not persuasive. 
Applicant argues Norem fails to teach the cited mast shaft portion is not long enough to constitute a “mast shaft”, and therefore the “output shaft” isn’t the same as a “mast shaft” mechanically coupled to at least one of a rotor system or a yoke. This argument is not persuasive. The shaft (114) is perfectly capable of constituting a “mast shaft”. The shaft (114) extends along the length axis 105, and is even labeled as a “shaft”. There are no limitations defining what differentiates a “mast shaft” with the cited “output shaft”. Indeed, the output shaft is going to be mechanically coupled to another part of the rotor in some capacity, which could be a “rotor system” or a “yoke”. Further, Norem discloses “The terms input shaft 104 and output shaft 114 are used for illustrative purposes. One of ordinary skill in the art would understand that an input force may be applied to either the input shaft 104 or output shaft 114 and, thus, the function of the respective shafts are interchangeable, and the terms input shaft 104 or output shaft 114 do not limit the functions of the shafts.” 
Applicant argues that Karlak fails to teach the system as created as a single component, arguing that they’re not integral. But the claims do not recite these limitations. “Created as a single component” is unnecessarily broad and can be constituted as multiple forms: “monolithic” (with no breaking lines between the components), or “integral” (which can be interpreted in two ways: as the pieces form together, thereby making them “integral”, or with no breaking lines between the components), or “as a single component” (all the pieces together form a “single” component; a “single component vacuum 
The same argument with respect to “created as a single component” of Karlak similarly applies to Stille for the same reasons, in that “created as a single component” can be interpreted multiple ways under a broadest reasonable interpretation standard.
Further still, even if the claims are amended to more narrowly define the limitations in overcoming the rejections with respect to Karlak and Stille, other references such as Norem further discloses “In the illustrated embodiment, the carrier frame 112 is fabricated from a single piece of material such as, for example, steel, titanium, or aluminum. However, in alternate embodiments the carrier frame 112 may be fabricated from any number of separate components.” Thus, any of the other components formed of multiple pieces that are still “created as a single component” could be modified as obvious in view of Norem to form the web, carrier, and shaft as a monolithic component.









Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 16-20 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Norem et al. (US 8585536), hereinafter referenced as Norem.
Norem discloses a rotor mast for an aircraft, comprising: a mast shaft portion (114) configured to be mechanically coupled to a rotor system (Figure 5; rotor axes 101/105); and a carrier portion having a plate and a web (110, 202, 204, 205, 206), wherein the shaft portion, the plate, and the web are created as a single component (Figure 6). Pinion gears (106) are mounted between the plate and the web of the carrier portion, and the rotor mast further comprises frame segments (center of 202, see distance “X” in Figure 4) that couple the plate and web on the carrier portion, and the frame segments hold the web at a fixed distance from the plate (distance X). The rotor mast further includes a plurality of first holes (110) in the plate, and a plurality of second holes (110) in the web, wherein pairs of the first and second holes are aligned (see Figure 4 as an example of holes aligned). Posts (not labeled, but implied by axes 103 as the center of the bearings; see Figure 5 which shows unlabeled posts aligned with axes 103) are mounted between each pair of first and second holes, pinion gears are mounted on the posts, and further comprise roller bearings (108) between the posts and pinion gears. Norem further discloses an open region of the web configured to allow a sun gear (102) to mesh with the pinion gears, the shaft/web/frame segments are machined from a single metal allow blank as one piece (“the .
Claims 1-2 and 5-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Karlak (US 10724625).
Karlak discloses A rotor mast for an aircraft, comprising: a mast shaft portion (74 or 78); and a carrier portion having a plate (72) and a web (98), wherein mast the shaft portion, the plate, and the web are created as a single component (when assembled together the assembly forms a single component; both 74 and 78 form mast shafts depending on interpretation, and are configured to be mechanically coupled to at least one of a rotor system or a yoke: propulsor system 32, but capable of rotating around axis “X” which can be configured to another rotor/yoke system on the rotorcraft). Pinion gears (66) are mounted between the plate and the web of the carrier portion, and a plurality of holes are arranged in the plate and web such that they are aligned (see Figure 5 with center holes where pinion gears are attached). Posts (82) are mounted between the first and second holes and the pinion gears are mounted on the posts and roller bearings (90) are positioned between the posts and pinion gears (Figure 6).
Claims 1-7, 16-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Stille et al. (US 6902508), hereinafter referenced as Stille.
Stille discloses a rotor mast for an aircraft (Figure 2), comprising: a mast shaft portion (112) configured to be mechanically coupled to at least one of a rotor system or a yoke (Figure 2; rotor system or yoke are capable of being attached thereof with the mast shaft); and a carrier portion having a plate (130) and a web (170), wherein the shaft portion, the plate, and the web are created as a single component (Figure 3). Pinion gears (210) are mounted between the plate and web (Figure 2), and a .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Stille et al. (US 6902508), hereinafter referenced as Stille in view of Modrzejewski et al. (US 9964184), hereinafter referenced as Modrzejewski.
Stille discloses a rotor mast for an aircraft (Figure 2), comprising: a mast shaft portion (112); and a carrier portion having a plate (130) and a web (170), wherein the shaft portion, the plate, and the web are created as a single component (Figure 3). Pinion gears (210) are mounted between the plate and web (Figure 2), and a plurality of frame segments (180) couple the plate and web, the frame segments hold the web at a fixed distance from the plate (Figure 4, distance 
Stille teaches the rotor mast for a rotorcraft such as helicopter, and fails to teach a proprotor with a yoke, and a proprotor gearbox coupled to the rotor mast through the planetary gears.
Modrzejewski teaches a rotor mast that is useable with a helicopter rotorcraft (Figure 3) and a proprotor (Figures 1-2) with a yoke (117) and blades (121). The proprotor includes a gearbox connecting to the past causing the blades to rotate.
Because Stille discloses a rotor mast with a pinion gear arrangement connected to the engine of the aircraft, and because Modrzejewski teaches that gear arrangements are utilized to transmit forces from the engine in both helicopter rotors and proprotors, and can be utilized in each, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the propulsion system of Stille such that it includes a proprotor coupled to the engine of the aircraft through gearing as taught by Modrzejewski for the purposes of utilizing the rotor mast in a tiltrotor for the purposes of combining the VTOL capability of a helicopter with the speed and range of a conventional fixed-wing aircraft.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Stille et al. (US 6902508), hereinafter referenced as Stille in view of Modrzejewski et al. (US 9964184), hereinafter referenced as Modrzejewski, and further in view of Williams et al. (US 10029802), hereinafter referenced as Williams.
	Stille in view of Modrzejewski teaches the propulsion system according to claim 8 above.
	Stille as modified fails to teach a spindle gearbox coupled to the proprotor gearbox, the rotor mast having a rotor mast axis of rotation that is perpendicular to the conversion axis of the spindle gearbox.
	Williams teaches a proprotor gearbox (46) with a rotational axis of rotation that is along a rotor mast (78) and a spindle gearbox (44) with a conversion axis (50) which is arranged perpendicularly with respect to the rotational axis of the proprotor gearbox.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of Stille as modified by Modrzejewski (which is a tiltarotor) such that a spindle gearbox coupled to the proprotor gearbox, the rotor mast having a rotor mast axis of rotation that is perpendicular to the conversion axis of the spindle gearbox as taught by Williams for the purposes of tilting the axis of the rotor of the proprotor in order to transition from helicopter mode and airplane mode, and vice versa.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745